IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 65,740-01


EX PARTE DARELL GLENN FOSTER





HABEAS CORPUS APPLICATION
CAUSE NO. W04-59213-L IN CRIMINAL DISTRICT COURT NO. 5
DALLAS COUNTY


	Per curiam



O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
possession with intent to deliver a controlled substance and received a sentence of imprisonment for
eight (8) years.
	On July 25, 2006, the State filed a response in the district court requesting that the district
court enter an order designating issues.  Thereafter the district clerk forwarded the habeas record. 
It appears that the habeas record has been forwarded to this Court prematurely.  We remand this
application to Dallas County to allow the trial judge to complete the record and enter findings of fact
and conclusions of law within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

 IT IS SO ORDERED THIS THE 8th DAY OF NOVEMBER, 2006.
DO NOT PUBLISH